Citation Nr: 0217437	
Decision Date: 12/03/02    Archive Date: 12/12/02

DOCKET NO.  98-17 464A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California



THE ISSUE

Entitlement to an initial compensable evaluation for 
cholelithiasis, status post cholecystectomy.


REPRESENTATION

Appellant represented by: Montana Veterans Affairs Division


ATTORNEY FOR THE BOARD

D.J. Drucker, Counsel


INTRODUCTION

The veteran had active military service from August 1993 to 
August 1997.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a November 1997 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Oakland, California.  In May 2001, the Board remanded the 
veteran's claim to the RO, in large measure to clarify 
whether she wanted to be represented by the State 
organization (Montana Veterans Affairs Division) where she 
no longer resided (in California).  In a March 2002 letter 
to the veteran, the RO expressly requested that she clarify 
whether she still wanted to be represented by the 
organization in the State where she no longer resided.  The 
RO provided her with a VA Form 21-22 so that she could 
appoint a new accredited representative, and identified some 
of the recognized service organizations in the area in which 
she resided.  The veteran did not respond to the RO's 
letter.  The Board therefore believes that all due process 
requirements have been met with respect to selection of the 
veteran's service representative.  See 38 C.F.R. §§ 20.600, 
20.607 (2002).

Finally, the Board notes that, in her October 1998 
substantive appeal, the veteran requested a personal hearing 
at the RO, but canceled a personal hearing scheduled at the 
RO in December 1998.  The hearing was rescheduled for 
January 1998, but the veteran failed to attend, and it does 
not appear that she requested that the hearing be 
rescheduled.  As a result, the Board believes all due 
process requirements have been met regarding the veteran's 
hearing request.


FINDINGS OF FACT

1. The preponderance of the objective and probative medical 
evidence of record demonstrates that the veteran's 
service-connected cholelithiasis, status post 
cholecystectomy, is essentially nonsymptomatic, with 
subjective complaints of epigastric and abdominal pain not 
attributed to the service-connected disability and 
essentially normal examination findings.

2. The medical evidence does not show any impairment of 
health due to the veteran's service-connected 
cholelithiasis, status post cholecystectomy.


CONCLUSION OF LAW

The criteria for an initial compensable rating for 
cholelithiasis, status post cholecystectomy, not are met.  
38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 1991 & Supp. 
2002); 38 C.F.R. §§ 3.102, 3.159, 4.7, 4.20, 4.114, 
Diagnostic Code 7318 (2002) 


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Factual Background

Pre-service private medical records, dated from 1978 to 
1992, reflect that the veteran was diagnosed with 
gastroenteritis on one occasion.  

Service medical records indicate that, when examined for 
entry into service in January 1993, the veteran denied 
having frequent indigestion, stomach, liver, or intestinal 
trouble, as well as gallbladder trouble or gallstones.  Upon 
examination that day, an abdominal abnormality was not 
reported, and she was found qualified for active service.  
Clinical records dated in 1996 include a diagnosis of 
cholelithiasis.  A February 1996 upper gastrointestinal 
(UGI) series was normal, and revealed a gallstone.  A 
November 1996 emergency room record indicates that the 
veteran had experienced abdominal pain since high school, 
and, in November 1996, he underwent a cholecystectomy.  On a 
report of medical history completed in April 1997 when she 
was examined for separation, the veteran checked "yes" to 
having frequent indigestion, stomach, liver, or intestinal 
trouble, and gallbladder trouble or gallstones, and it was 
noted that her gallbladder had been removed.  When she was 
examined that day, four laparoscopic abdominal scars were 
noted.

Post service, the veteran underwent VA general medical 
examination in September 1997.  According to the examination 
report, the veteran experienced nausea, vomiting, and 
epigastric pain, diagnosed as cholelithiasis, and it was 
noted that she hasd undergone an endoscopic cholecystectomy 
in November 1996.  She had only some postprandial epigastric 
discomfort and diarrhea immediately after eating, with one 
loose movement.  She had not sought medical attention for 
this.  The last occurrence was noted to have been two weeks 
earlier.  On examination, the veteran was noted to be 5 feet 
8 inches tall, and she weighed 136 pounds.  Her abdomen was 
soft, with no masses or organomegaly.  There were four tiny 
scars at the umbilicus, midline upper, and in the right 
flank.  The pertinent diagnosis was status post 
cholelithiasis and cholecystectomy, with no sequelae.

In November 1997, the RO granted service connection for 
cholelithiasis, status post cholecystectomy, and awarded a 
noncompensable (zero percent) disability evaluation.

VA medical records, dated from March 1999 to October 2000, 
are associated with the claims file and reflect the 
veteran's complaints of epigastric and abdominal pain and 
vomiting, which examiners did not associate with 
cholelithiasis or the veteran's cholecystectomy.  An October 
1999 outpatient entry indicates that the veteran complained 
of two episodes of epigastric pain, one in May 1999 that 
consisted of a sharp spasm-like sensation in the epigastric 
area that lasted for about one or two minutes.  After four 
minutes that pain returned for another one or two minutes 
and the cycle continued for about four spasms.  The last 
episode had occurred two weeks earlier.  The veteran denied 
any vomiting, diarrhea, or change in urination.  The pain 
did not appear to be related to foods.  She denied radiating 
pain, and during the spasm, said she experienced breathing 
difficulty.  At the end of the recent episode, she said she 
had passed out and did not recall anything until the next 
morning.  On examination, her abdomen was soft, non-tender 
and "nd" (non distended?) with normal bowel sounds.  The 
pertinent diagnosis was paroxysmal epigastric pain, with an 
abdominal ultrasound recommended.

A November 1999 VA outpatient record reflects the veteran's 
complaints of nausea, vomiting, and diarrhea, with near 
syncope.  The diagnosis was gastroenteritis.

A December 1999 VA medical record shows that the veteran was 
diagnosed as pregnant two weeks earlier and currently 
complained of nausea, vomiting, and an inability to tolerate 
food or liquids for four days.  She denied diarrhea or 
constipation.  It was noted that the veteran was 
approximately seven weeks pregnant.  She was admitted 
overnight for treatment of hyperemesis gravidarum.  It was 
noted that nausea and vomiting were a common feature of the 
first trimester of pregnancy.  The examiner noted that the 
veteran might have had a gastroenteritis, but her prolonged 
course without diarrhea was more suggested of hyperemesis 
gravidarum.  In January 2000, the veteran's pregnancy was 
aborted; she inquired about contraception and was advised to 
wait several months.

An April 2000 VA record indicates that the veteran reported 
having problems after her 1995 gallbladder removal.  She 
felt that her food did not digest well, she was only able to 
eat small meals and she was unable to overeat.  She did not 
note any difference between eating fatty and non-fatty 
meals.  She experienced abdominal pain and diarrhea about 
ten to thirty minutes after meals, was unable to tell what 
meals triggered the diarrhea, and said not every meal 
triggered it.  Abdominal pain was relieved after the 
diarrhea occurred.  The veteran described morning nausea 
after taking "the pill" (apparently a contraceptive pill).  
It was noted that the veteran checked yes to having weight 
loss after a recent upper respiratory infection and also 
checked yes to having nausea (in the morning and with 
headaches), vomiting (occasionally in the morning), diarrhea 
and abdominal pain, and checked "no" to having constipation, 
dysphagia, heartburn, flatus, melena, hematochezia, and 
hemorrhoids.  Examination revealed that the veteran weighed 
137 pounds.  She appeared well nourished and well developed 
and was not in acute distress.  Examination of her abdomen 
revealed normal bowel sounds, and the abdomen was non-tender 
and non-distended, with no masses and no organomegaly.  The 
pertinent assessments were abdominal pain with diarrhea 
after meals, with a need to rule out lactose intolerance and 
rule out celiac disease, and nausea and vomiting likely due 
to birth control pills

An April 2000 VA record entry indicates the results of an 
abdominal ultrasound were normal.

May 2000 VA record entries indicate that the veteran was 
status post a January 2000 abortion.  When seen at the 
beginning of the month, it was noted that she developed 
abdominal cramps after the procedure and was found to have a 
uterine clot that was removed.  She had no recurrence of 
cramps after the procedure.  When seen in late May, the 
veteran complained of burning in the epigastric region.  She 
described two episodes and reported sharp pain.  The 
episodes occurred in the early morning and awakened her from 
sleep.  She said the episodes lasted one to two hours and 
she had two episodes the last year.  Lying down worsened the 
pain, and nothing made the pain better.  She denied any 
nausea or vomiting with the episodes.  The veteran kept a 
food diary but did not bring it in, and did not notice any 
change with eliminating mild products.  She had difficulty 
eliminating gluten products completely but had less diarrhea 
the past two months that previously.  On clinical 
evaluation, the veteran weighed 140 pounds and was observed 
to be well nourished and well developed.  Abdominal 
examination revealed positive bowel sounds.  The abdomen was 
soft, non-tender, and non-distended, and there were no 
masses.  The pertinent assessment was epigastric burning, 
likely gastroesophageal reflux disease (GERD) or peptic 
ulcer disease (PUD).  Zantac was prescribed, and the 
examiner recommended checking the veteran's H. pylori serum 
AB.  Abdominal pain with diarrhea after meals was improved, 
with a need to rule out celiac disease, and the veteran was 
advised to try to eliminate gluten products and keep a log.  
Nausea and vomiting were thought likely due to birth control 
pills.

In May 2000, the veteran underwent a VA gastrointestinal 
examination.  According to the examination report, the 
veteran complained of abdominal pain that started in 1995 in 
service.  She said it was steady over a two-hour to two-day 
period for about two years before any testing was performed.  
The veteran indicated that in 1996 a UGI was within normal 
limits and an ultrasound of the gallbladder revealed 
cholelithiasis.  A cholecystectomy was performed in November 
1996.  The veteran reported her pain triggered vomiting 
about once a week.  There was no blood, and it consisted 
mostly of phlegm.  No foods triggered the vomiting, which 
occurred mostly in the morning.  She took Tums and Maalox 
regularly, and a VA physician had recently prescribed Zantac 
that she took as needed.  It was noted that the veteran 
continued to have abdominal pain since her surgery, which 
occurred about every other day.  She said it was sharp pain 
that rated a four on a scale of zero-to-five, and was 
relieved by a bowel movement.  The veteran said that twenty 
percent of her abdominal pain was in the upper abdomen and 
eighty percent in the lower abdomen.  There was no change in 
symptoms with a change in body position.  The veteran had 
felt generalized fatigue since January, and was undergoing 
evaluation for depression and anxiety.  She denied a history 
of chronic liver disease.

On clinical evaluation, there were no ascites found.  The 
veteran's weight was stable at 140 pounds with no weight 
gain or loss.  There was no hematemesis or melena noted.  
Abdominal palpation revealed no tenderness, and there was no 
hepatomegaly or organomegaly palpated.  There was normal 
upper and lower extremity muscle strength and no other signs 
of liver disease, such as pulmonary erythema or spider 
hemangioma.  The VA examiner noted that an ultrasound of the 
veteran's abdomen performed on March 24 was within normal 
limits.  Her liver functions were normal and alkaline 
phosphatase was also normal.  Other laboratory tests results 
were also reported as normal.  The pertinent diagnosis was 
chronic left-sided abdominal pain associated with bowel 
movements. 

A June 2000 VA outpatient record indicates that results of 
H. pylori serum AB were positive, and were treated with 
prescribed medication.  When seen in the VA outpatient 
clinic in August 2000, it was noted that the veteran had 
completed the course of treatment and reported that her 
epigastric burning was resolved.  She described an episode 
of sharp abdominal pain associated with dizziness and 
sweating, took two Motrin, slept for a while and when she 
awoke, the pain had resolved.  She had experienced a couple 
of episodes since then, but much milder.  There was no 
associated need to have a bowel movement, no fever or 
chills, and no nausea or vomiting.  On examination, the 
veteran weighed 139 pounds and was noted to be well 
nourished and developed, and in no apparent distress.  
Abdominal examination revealed positive bowel sounds, and 
her abdomen was soft, non-tender, and non-distended, with no 
masses.  The pertinent assessment was epigastric burning, 
resolved; H. pylori serum AB positive and treated with 
prescribed medication.  Pelvic pain was noted, with a need 
to rule out ovarian cysts and abdominal pain with diarrhea 
after meals was resolved.  

When seen in the VA outpatient clinic in September 2000, the 
record indicates that the veteran reported that the 
epigastric pain was good.  She still had some stomach 
discomfort while eating breakfast, that was relieved with 
Zantac and Mylanta.  Her pelvic pain was also resolved.  On 
examination, the veteran weighed 139 pounds, was noted to be 
well nourished and well developed, and was not in apparent 
distress.  Her abdomen was soft and non-tender.  The 
pertinent assessment was epigastric burning, resolved after 
treatment for H. pylori with antibiotics, and abdominal pain 
with diarrhea after meals improved after taking antibiotics 
for H. pylori.  She reported no pelvic pain.  

II.  Analysis

A.  Preliminary Matters - Veterans Claims Assistance Act

The appellant has requested an initial compensable 
evaluation for cholelithiasis, status post cholecystectomy.  
Before addressing this issue, the Board notes that, in 
November 2000, the President signed into law the Veterans 
Claims Assistance Act of 2000 (VCAA), Public Law No. 106-175 
(2000) (now codified at 38 U.S.C. §§ 5100-5103A, 5106-7 
(West Supp. 2002)), which substantially modified the 
circumstances under which VA's duty to assist claimants 
applies, and how that duty is to be discharged.  The new 
statute revised the former section 5107(a) of title 38, 
United States Code, to eliminate the requirement that a 
claimant must come forward first with evidence to well 
ground a claim before the Secretary of Veterans Affairs is 
obligated to assist the claimant in developing the facts 
pertinent to the claim.

Judicial caselaw is inconsistent as to whether the new law 
is to be given retroactive effect.  The U.S. Court of 
Appeals for Veterans Claims has held that the entire VCAA 
potentially affects claims pending on or filed after the 
date of enactment (as well as certain claims that were 
finally denied during the period from July 14, 1999, to 
November 9, 2000).  See generally Holliday v. Principi, 14 
Vet. App. 280 (2001); see also Karnas v. Derwinski, 1 Vet. 
App. 308 (1991).  That analysis would include cases that had 
been decided by the Board before the VCAA, but were pending 
in Court at the time of its enactment.  However, the U.S. 
Court of Appeals for the Federal Circuit has recently held 
that only section 4 of the VCAA (which eliminated the well-
grounded claim requirement) is retroactively applicable to 
decisions of the Board entered before the enactment date of 
the VCAA, and that section 3(a) of the VCAA (covering duty-
to-notify and duty-to-assist provisions) is not 
retroactively applicable to pre-VCAA decisions of the Board.  
See Dyment v. Principi, 287 F.3d 1377 (Fed. Cir. 2002); 
Bernklau v. Principi, 291 F.3d 795 (Fed. Cir. 2002) (stating 
that Dyment "was plainly correct"); see also Stephens v. 
Principi, 16 Vet. App. 191 (2002) (per curiam) (holding that 
a remand for the Board to consider the matters on appeal in 
light of the VCAA sections codified at sections 5102, 5103 
and 5103A is not required).  

Although the Federal Circuit appears to have reasoned that 
the VCAA may not retroactively apply to claims or appeals 
pending on the date of its enactment, the Court stated that 
it was not deciding that question at this time.  In this 
regard, the Board notes that VAOPGCPREC 11-2000 (Nov. 27, 
2000) appears to hold that the VCAA is retroactively 
applicable to claims pending on the date of its enactment.  
Further, the regulations issued to implement the VCAA are 
expressly applicable to "any claim for benefits received by 
VA on or after November 9, 2000, the VCAA's enactment date, 
as well as to any claim filed before that date but not 
decided by VA as of that date."  66 Fed. Reg. 45,629 (Aug. 
29, 2001).  Precedent opinions of the chief legal officer of 
the Department, and regulations of the Department, are 
binding on the Board.  38 U.S.C.A. § 7104(c) (West 1991 & 
Supp. 2002).  Therefore, for purposes of the present case, 
the Board will assume that the VCAA is applicable to claims 
or appeals pending before the RO or the Board on the date of 
its enactment.


VA has published regulations to implement many of the 
provisions of the VCAA.  See 66 Fed. Reg. 45,620 (Aug. 29, 
2001) (codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 
3.159, and 3.326(a) (2002)).  The intended effect of these 
regulations is to establish clear guidelines consistent with 
the intent of Congress regarding the timing and scope of 
assistance VA will provide a claimant who files a 
substantially complete application for VA benefits.  These 
new regulations also provide guidelines regarding VA's 
duties to notify claimants of necessary information or 
evidence and to assist claimants in obtaining evidence.  
These new regulations, which in pertinent part are effective 
as of the date of enactment of the VCAA, interpret and 
implement the mandates of the statute, "and do not provide 
any rights other than those provided by the VCAA."  66 Fed. 
Reg. 45,629.  For the reasons discussed below, the Board 
finds that the requirements of the VCAA and the implementing 
regulations, to the extent they are applicable, have been 
satisfied in this matter.  

Changes potentially relevant to the appellant's appeal 
include the establishment of specific procedures for 
advising the claimant and his or her representative of 
information required to substantiate a claim, a broader VA 
obligation to obtain relevant records and advise claimants 
of the status of those efforts, and an enhanced requirement 
to provide a VA medical examination or obtain a medical 
opinion in cases where such a procedure is necessary to make 
a decision on a claim.  The VA examinations obtained in 
September 1997 and May 2000 fulfill these criteria.

The Board finds that the requirements of the VCAA have 
clearly been satisfied in this matter.  We note that the 
appellant was advised, by virtue of a detailed statement of 
the case (SOC), and supplemental statements of the case 
(SSOCs), issued during the pendency of this appeal, of the 
pertinent law, and what the evidence must show in order to 
substantiate her claim.  We, therefore, believe that 
appropriate notice has been given in this case.  The Board 
notes, in addition, that a substantial body of lay and 
medical evidence was developed with respect to the 
appellant's claims, and the SOC and SSOCs issued by the RO 
clarified what evidence would be required to establish an 
increased (compensable) rating.  The appellant responded to 
the RO's communications with additional evidence and 
argument, thus curing (or rendering harmless) any previous 
omissions.  See Bernard v. Brown, 4 Vet. App. 384, 393-94 
(1993), infra; VAOPGCPREC 16-92 (57 Fed. Reg. 49,747 
(1992)).  Further, in a March 2002 letter, the RO advised 
the veteran of the Veterans Claims Assistance Act and the 
new duty-to-assist regulations.  A copy of that letter was 
also sent to the veteran's accredited service 
representative.  See Quartuccio v. Principi, 16 Vet. App. 
183 (2002) (noting that VA must communicate with claimants 
as to the evidentiary development requirements of the VCAA).

Accordingly, the Board believes that VA has no outstanding 
duty to inform the appellant or her representative that any 
additional information or evidence is needed to substantiate 
her claim.  VCAA § 3(a), 114 Stat. 2096, 2096-97 (now 
codified as amended at 38 U.S.C. § 5103).  Likewise, it 
appears that all obtainable evidence identified by the 
appellant relative to her claim has been obtained and 
associated with the claims file, and that she has not 
identified any other pertinent evidence, not already of 
record, which would need to be obtained for an equitable 
disposition of this appeal. 

Further, the Act also requires VA to provide a medical 
examination when such an examination is necessary to make a 
decision on the claim.  VCAA § 3(a) (codified at 38 U.S.C. 
5103A(d) (West Supp. 2002)).  The VA medical examinations 
obtained in September 1997 and May 2000 that are described 
above satisfied this obligation.  Thus, the Board is 
satisfied that all relevant facts have been properly and 
sufficiently developed, and that the appellant will not be 
prejudiced by our proceeding to a decision on the basis of 
the evidence currently of record regarding her claim for an 
initial compensable evaluation for cholelithiasis, status 
post cholecystectomy.

Of necessity, because the RO did not have the opportunity to 
adjudicate the veteran's claim pursuant to the VCAA, the 
Board has considered the applicability of Bernard v. Brown, 
supra.  In Bernard, the Court held that, before the Board 
addresses in a decision a question that has not been 
addressed by the RO, it must consider whether the claimant 
has been given adequate notice of the need to submit 
evidence or argument, an opportunity to submit such evidence 
or argument, and an opportunity to address the question at a 
hearing, and whether the claimant has been prejudiced by any 
denials of those opportunities.  As discussed in detail 
above, the Board has reviewed the evidence of record and 
determined that all notification and development actions 
required by the new legislation appear to have been 
completed to the extent necessary under the circumstances.

Accordingly, we find that VA has satisfied its duty to 
assist the veteran in apprising her as to the evidence 
needed, and in obtaining evidence pertaining to her claim, 
under both former law and the new VCAA, to the extent it is 
applicable.  The Board, therefore, finds that no useful 
purpose would be served in remanding this matter for yet 
more development.  Such a remand would result in 
unnecessarily imposing additional burdens on VA, with no 
additional benefit flowing to the appellant.  The Court of 
Appeals for Veterans Claims has held that such remands are 
to be avoided.  See Winters v. West, 12 Vet. App. 203 (1999) 
(en banc), vacated on other grounds sub nom. Winters v. 
Gober, 219 F.3d 1375 (Fed. Cir. 2000); Soyini v. Derwinski, 
1 Vet. App. 540, 546 (1991); Sabonis v. Brown, 6 Vet. App. 
426, 430 (1994).  In fact, the Court has stated, "The VCAA 
is a reason to remand many, many claims, but it is not an 
excuse to remand all claims."  Livesay v. Principi, 15 Vet. 
App. 165, 178 (2001) (en banc); see Stephens v. Principi, 
supra.

It is the Board's responsibility to evaluate the entire 
record on appeal.  See 38 U.S.C.A. § 7104(a) (West 1991 & 
Supp. 2002).  When there is an approximate balance in the 
evidence regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  
38 U.S.C.A. § 5107(b) (West 1991 & Supp. 2002); 38 C.F.R. 
§ 3.102 (2002); VCAA § 4, 114 Stat. 2096, 2098-99 (codified 
as amended at 38 U.S.C. § 5107(b)).

B.  Discussion

Disability ratings are based upon schedular requirements 
that reflect the average impairment of earning capacity 
occasioned by the particular disorder.  38 U.S.C.A. § 1155.  
Separate rating codes identify the various disabilities.  38 
C.F.R. Part 4 (2002).  In determining the level of 
impairment, the disability must be considered in the context 
of the entire recorded history, including service medical 
records.  38 C.F.R. § 4.2.  An evaluation of the level of 
disability present must also include consideration of the 
functional impairment of the veteran's ability to engage in 
ordinary activities, including employment.  38 C.F.R. § 
4.10.  Also, where there is a question as to which of two 
evaluations shall be applied, the higher evaluation will be 
assigned if the disability picture more nearly approximates 
the criteria required for that rating.  Otherwise, the lower 
rating will be assigned.  38 C.F.R. §§ 3.102, 4.7.  In every 
instance where the schedule does not provide a zero percent 
evaluation for a diagnostic code, a zero percent evaluation 
shall be assigned when the requirements for a compensable 
evaluation are not met.  38 C.F.R. § 4.31.

At the time of an initial rating, separate ratings can be 
assigned for separate periods of time based on the facts 
found, i.e., "staged" ratings.  See Fenderson v. West, 
12 Vet. App. 119 (1999).  The evaluation of the level of 
disability is to be based upon review of the entire evidence 
of record and the application of all pertinent regulations.  
See Schafrath v. Derwinski, 1 Vet. App. 589 (1991).

The veteran is currently assigned a noncompensable 
evaluation for her service-connected cholelithiasis, status 
post cholecystectomy under 38 C.F.R. § 4.114, Diagnostic 
Code (DC) 7318 for removal of her gall bladder.  Under that 
diagnostic code, a noncompensable rating is assigned where 
there are no symptoms, and a 10 percent rating is warranted 
for mild symptoms associated with removal of the 
gallbladder.  Id.  A 30 percent evaluation is warranted for 
severe symptoms associated with removal of the gallbladder.  
Id.

Under Diagnostic Code 7319, a 10 percent evaluation is 
warranted for moderate colon symptoms, with frequent 
episodes of bowel disturbance with abdominal distress, while 
the highest evaluation, 30 percent, is warranted for severe 
symptoms, with diarrhea, or alternating diarrhea and 
constipation, with more or less constant abdominal distress.  
38 C.F.R. § 4.114, DC 7319.

Words such as "mild" and "severe" are not defined in the VA 
Schedule for Rating Disabilities.  Rather than applying a 
mechanical formula, the Board must evaluate all of the 
evidence to the end that its decisions are "equitable and 
just".  38 C.F.R. 4.6.

There are diseases of the digestive system, particularly 
within the abdomen, which, while differing in the site of 
pathology, produce a common disability picture characterized 
in the main by varying degrees of abdominal distress or 
pain, anemia and disturbances in nutrition.  Consequently, 
certain coexisting diseases in this area, as indicated in 
the instruction under the title "Diseases of the Digestive 
System," do not lend themselves to distinct and separate 
disability evaluations without violating the fundamental 
principle relating to pyramiding as outlined in 38 C.F.R. § 
4.14.  38 C.F.R. § 4.113.

Ratings under Diagnostic Codes 7301 to 7329 will not be 
combined with each other.  A single evaluation will be 
assigned under the diagnostic code that reflects the 
predominant disability picture, with elevation to the next 
higher evaluation where the severity of the overall 
disability warrants such elevation.  38 C.F.R. § 4.114.

The Board observes in passing that certain provisions of 38 
C.F.R. § 4.114 were revised, effective July 2, 2001.  None 
of the diagnostic codes applicable to this case was changed, 
however.

A compensable evaluation for scars (other than burn scars or 
disfiguring scars of the head, face or neck) requires that 
they be poorly nourished, with repeated ulceration; that 
they be tender and painful on objective demonstration; or 
that they produce limitation of function of the body part 
that they affect.  See 38 C.F.R. §§ 4.118, Diagnostic Codes 
7803, 7804, 7805 (2002) effective prior to August 30, 2002; 
67 Fed. Reg. 49590-49599 (2002), (to be codified at 38 
C.F.R. § 4.118, DCs 7800 through 7833), effective August 30, 
2002. 

Upon review of the objective and probative medical evidence 
of record, the Board concludes that a compensable evaluation 
is not warranted for the veteran's service-connected 
cholelithiasis, status post cholecystectomy.  The veteran 
underwent a cholecystectomy (gallbladder removal) in 
November 1996 during service.  VA medical examinations in 
September 1997 and May 2000, and VA treatment records since 
service do not attribute any digestive problems to the prior 
cholecystectomy.  In fact, in 1997, the VA examiner reported 
"no sequelae" from the veteran's cholecystectomy and, in 
2000, the VA examiner attributed abdominal pain to bowel 
movements.  VA medical records further show that, while the 
veteran complained of abdominal and epigastric pain, she was 
diagnosed H. pylori, which was then successfully treated 
with antibiotics.  Furthermore, that disorder was not 
attributed to the veteran's cholecystectomy, and the 
veteran's complaints of nausea and vomiting were attributed 
to her taking birth control pills.  Thus, it must be 
concluded that the service-connected condition is 
asymptomatic and properly rated as noncompensable under DC 
7318. 

Moreover, there is no medical evidence of a tender or 
painful scar.  The VA examination reports indicate that the 
veteran had four tiny scars.  In this case, both the old and 
new regulations would yield the assignment of a 
noncompensable disability evaluation for a tender and 
painful scar. 

Finally, we note that, in view of the holding in Fenderson, 
supra, the Board has considered whether the veteran is 
entitled to a "staged" rating for her service-connected 
cholelithiasis, status post cholecystectomy, as the Court 
indicated can be done in this type of case.  Based upon the 
record before us, we find that at no time since the veteran 
filed her original claim for service connection has the 
disability on appeal been more disabling than as currently 
rated under the present decision of the Board.

As the preponderance of the evidence is against the claim 
for a higher rating, the benefit-of-the-doubt rule does not 
apply, and the claim must be denied.  38 U.S.C.A. § 5107(b); 
Gilbert, supra.


ORDER

An initial compensable evaluation for cholelithiasis, status 
post cholecystectomy, is denied. 




		
	ANDREW J. MULLEN
	Member, Board of Veterans' Appeals


IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.

? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

